Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 3 and 13 have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments incorporating previously objected-to features / elements recited by one or more dependent claims into the independent claim(s) and corresponding remarks (dated 7/27/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references (Zhong et al, Smith et al), nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1 and 11 as a whole, and in particular the recited or amended feature{s} of the foldable electronic device comprising: 
“a sensor circuit configured to detect folding or unfolding of the foldable electronic device; at least one display; a communication circuit; a memory; and at least one processor operatively connected to the at least one display, the communication circuit, and the memory, wherein the at least one processor is configured to: obtain information on a first display aspect ratio associated with a current state of the at least one display in response to receiving an input indicating initiation of a video call; determine at least one first image ratio associated with the video call based on the information on the first display aspect ratio; transmit, to an external electronic device, a first signal including information on the at least one first image ratio by using the communication circuit; receive, from the external electronic device, a second signal including information on a second image ratio associated with the video call by using the communication circuit; perform the video call by using the communication circuit based on the second image ratio; detect the folding or unfolding of the foldable electronic device by using the sensor circuit while performing the video call; and renegotiate an image ratio “ -- and the independent claims are thus considered allowable over prior art.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451